UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7357



EUGENE WINGO,

                                           Petitioner - Appellant,

          versus


C. M. CREECY, Superintendent of Pasquotank
Correctional Institute; MICHAEL F. EASLEY,
Attorney General of North Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-98-51-MU)


Submitted:   February 16, 1999             Decided:   March 5, 1999


Before WIDENER, ERVIN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Wingo, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Wingo filed an untimely notice of appeal.     We dismiss

for lack of jurisdiction.    The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4. These periods are

“mandatory and jurisdictional.”        Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).       Under Fed. R. App. P. 4,

parties to civil actions have thirty days within which to file

their notices of appeal.    A district court may extend or reopen the

appeal period under Fed. R. App. P. 4(a)(5)&(6), but these are the

rule’s only exceptions.

     The district court entered its order on June 3, 1998; Wingo

filed his notice of appeal on September 3, 1998, more than 60 days

after the deadline. Wingo did not obtain an extension or reopening

of the appeal period under Fed. R. App. P. 4(a)(5) or (6).        We

therefore deny a certificate of appealability, deny Wingo’s motions

for appointment of counsel and dismiss the appeal.       We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                   2